Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for this examiner’s amendment was given in a telephone interview with Attorney Frederick J. Dorchak on 12/30/2021.
             The application has been amended as follows: 
            Claim 4 is cancelled.

3.         (Currently Amended).
           Claim 1,  Solderable circuit board module system having at least a first solderable circuit board module  and a second solderable circuit board module, wherein the first solderable circuit board module has a first module circuit board having a top side and an underside provided for placement onto a motherboard, wherein a plurality of solder connection contacts are arranged on the underside of the first module circuit board, in a first frame-shaped contact region around a central middle section, which is free of solder connection contacts, wherein the second solderable circuit board module  has a second module circuit board having a top side and an underside provided for wherein a plurality of the solder connection contacts (1 a) form grounding connections, and wherein in the case of the first solderable circuit board module (M) and the second solderable circuit board module (L), the proportion of the grounding connections lies between 10 % and 35 %, with reference to the total number of solder connection contacts (1a, 1b).
           
Allowable Subject Matter
4.        Claims 1-3 and 5-14 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “Solderable circuit board module system having at least a first solderable circuit board module  and a second solderable circuit board module, in a first frame-shaped contact region around a central middle section, which is free of solder connection contacts, wherein the second solderable circuit board module  has a second module circuit board having a top side and an underside provided for placement on a motherboard, wherein on the underside 
            Claims 2-3 and 5-14 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	The primary reason for allowance A first and a second group of solder connection contacts are arranged according to a first frame-shaped contact area of the first module board. The solder connection contacts of the second group are arranged as an outer frame around the first frame-shaped contact area. The grounding properties can be improved. The electromagnetic compatibility (EMC) of the soldering board module system can be improved. These combinations have been found to be non-obvious over the prior art, hence claims 1-14 are allowed.


 	Relevant Art    


  	B) Sidhu et al. (US 2014/0124925 A1) teaches “Embodiments of the present disclosure are directed towards multi-solder techniques and configurations for integrated circuit (IC) package assembly. In one embodiment, a method includes depositing a plurality of solder balls on a plurality of pads of a package substrate, the plurality of solder balls corresponding with the plurality of pads and performing a solder reflow process to form a solder joint between the plurality of solder balls and the plurality of pads. Individual solder balls of the plurality of solder balls include a first solder material and a second solder material, the first solder material having a liquidus temperature that is greater than a peak temperature of the solder reflow process and the second solder material having a liquidus temperature that is less than the peak temperature of the solder reflow process. Other embodiments may be described and/or claimed”.

Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M. AYCHILLHUM whose telephone number is (571) 270-1607.  The examiner can normally be reached on (Mon-Fri from 8:30-5:00).
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDARGIE M AYCHILLHUM/
Primary Examiner, Art Unit 2847